IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00207-CR
                                 No. 10-21-00208-CR

JOSEPH DEMETRIUS FARRIS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 12th District Court
                             Madison County, Texas
                     Trial Court Nos. 18-13138 and 18-13140


                           MEMORANDUM OPINION

       In each of these two causes, Appellant Joseph Demetrius Farris attempts to appeal

from the trial court’s order dismissing charges against him. An order dismissing charges

is not an order a defendant may appeal. Bohannan v. State, 352 S.W.3d 47, 48 (Tex. App.—

Fort Worth 2011, pet. ref’d); see also Crider v. State, No. 04-19-00512-CR, 2019 WL 4647705,

at *1 (Tex. App.—San Antonio Sept. 25, 2019, no pet.) (per curiam) (mem. op., not
designated for publication). Accordingly, we dismiss each of these appeals for want of

jurisdiction. See TEX. R. APP. P. 43.2(f); Bohannan, 352 S.W.3d at 48.

        Notwithstanding that we are dismissing these appeals, Farris may file a motion

for rehearing with this Court within fifteen days after the judgment of this Court is

rendered. See TEX. R. APP. P. 49.1. If Farris desires to have the decision of this Court

reviewed by filing a petition for discretionary review, that petition must be filed with the

Court of Criminal Appeals within thirty days after either the day this Court’s judgment

is rendered or the day the last timely motion for rehearing is overruled by this Court. See

id. R. 68.2(a).



                                                  MATT JOHNSON
                                                  Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed September 29, 2021
Do not publish
[CR25]




Farris v. State                                                                       Page 2